Citation Nr: 0934994	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the Veteran's claim for 
service connection for a low back disorder because new and 
material evidence had not been received. 

In February 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In August 2007, the Board reopened the Veteran's service 
connection claim and remanded it to the originating agency 
for further development. 


FINDING OF FACT

The Veteran's current low back disability is etiologically 
related to service.


CONCLUSION OF LAW

A low back disability was incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.

Service connection may be granted based on aggravation during 
service of a pre-existing disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  A pre-existing injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records indicate treatment 
for the low back.  The Veteran was treated for muscle strain 
of the right lumbar spine area in August 1959.  In March 
1960, the Veteran complained of having had low back pain for 
several weeks.  On physical examination, there was tenderness 
over the L2 and L3 vertebrae, and the Veteran was diagnosed 
as having chronic and recurrent lumbar sprain.  It was noted 
at the time that the Veteran had intermittent, recurrent 
lumbosacral sprain, localized at about the L1 vertebra.  On 
his November 1960 separation examination, the Veteran was 
noted to have had a normal clinical evaluation of the spine 
and musculoskeletal system, and no back problems were noted.  
In his November 1960 Report of Medical History, the Veteran 
did not report any problems with his back.  In December 1960, 
the Veteran was treated for pain in his back that occurred 
after bowling.

April 1978 VA treatment notes indicate that the Veteran 
complained of right lower back pain in the sacroiliac region, 
which he reported having since the 1950s.  X-rays showed a 
sclerotic lesion on the right sacroiliac joint, but the joint 
space was noted to be preserved.  The Veteran was diagnosed 
as having sclerosis of the right sacroiliac joint, rule out 
pyogenic process.

On a February 1979 VA examination, the Veteran reported an 
onset of pain and discomfort in the low back area during his 
period of service while working in the motor pool in 1959.  
The Veteran was diagnosed as having mild scoliosis of the 
lumbar spine.  February 1979 x-rays of the lumbar spine 
disclosed sacralization of the L5 and narrowing of the disc 
space L4-L5, which was noted to indicate a disc lesion at 
this level.  It was also noted that the Veteran had moderate 
degenerative changes in the small apophyseal joints in the 
lower lumbar spine and in both sacroiliac joints, with no 
evidence of osteolytic lesions.  In March 1979, the Veteran 
underwent a fusion of the right sacroiliac joint.

VA and private treatment records from February 1990 to 
October 2008 indicate treatment for the lower back.

The Veteran was afforded a VA spine examination in February 
2004.  At the time, the examiner noted that a February 2004 
magnetic resonance imaging (MRI) report indicated multilevel 
degenerative changes, a broad based disc protrusion at L3-L4 
with tiny left paracentral focality, a spinal canal that was 
normal, a small central disc protrusion of L4-L5 that 
indented the thecal sac, and a small bulging disc at the L5-
S1 level.  The Veteran was diagnosed as having degenerative 
disc disease of the lumbar spine with back pain and left leg 
radiation.  The VA examiner noted that the initial findings 
were of mild degenerative changes, sacralization of L5 and 
S1, and slight scoliosis, determined in 1978.  The examiner 
stated that there was no record of a chronic disability 
during service or at discharge, that the Veteran was treated 
on one occasion in service for back sprain, and that there 
was no further record of continuation of this in the claims 
file.  The examiner opined that subsequent evolution into 
degenerative disc disease was a degenerative thing as a 
consequence of his scoliosis and sacralization of the L5 on 
S1, which were not service-connected problems, so that the 
Veteran's present problems were not service related.

A letter from the Veteran's private chiropractor, Dr. H., 
indicates that the Veteran reported having injured his lower 
back in service, and that he continued to have low back pain 
following service.  Dr. H. expressed the opinion that the 
Veteran had suffered a permanent lumbar spine disability as 
the result of injury he sustained during service. 

In June 2009, a Veterans Health Administration (VHA) 
orthopedic surgeon reviewed the entire claims file and 
provided an opinion regarding the etiology of the Veteran's 
current low back disorder.  In reviewing the claims folder, 
the VHA examiner noted that the Veteran was originally denied 
service connection in March 1979 due to the fact that there 
was no record of injury to the lower back in service, 
chronicity of lower back disability was not established in 
service, and the sacralization of L5 and scoliosis of the 
lumbar spine demonstrated on examination were considered 
constitutional or developmental abnormalities and therefore 
not disabilities under the law.  The VHA examiner also noted 
that the Veteran had reported back pain initiated by a 
specific lifting event that was not well-documented in the 
medical record, and that intermittent need for medical care 
of the lumbar spine while in the service was documented in 
the medical record and included the impression in March 1960 
of chronic and recurrent lumbar strain.  The examiner opined 
that the L5 sacralization may have predisposed the L4-L5 disc 
to dysfunction and subsequently cascade to degenerative disc 
disease.  The examiner furthermore opined that the Veteran's 
current back disability, which was degenerative disc disease 
with involvement greatest at L4-L5, was as likely as not due 
to his military service.

After reviewing the record, the Board finds the evidence with 
respect to the Veteran's service connection claim to be at 
least in relative equipoise.  Service treatment records 
indicate multiple instances of treatment for the low back, as 
well as a diagnosis of chronic and recurrent lumbar sprain.  
Also, the record indicates that the Veteran has a current low 
back disability, diagnosed as degenerative disc disease with 
involvement greatest at L4-L5.  Furthermore, the weight of 
the competent medical evidence indicates a link between the 
in-service back condition and current back disability.  In 
this regard, the Board finds the VHA orthopedic surgeon's 
June 2009 opinion, which was provided after a detailed review 
of the entire claims file, to be especially probative.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran has a current low back disability 
etiologically related to his period of service.

The Board notes the February 2004 opinion of the VA examiner 
that the Veteran's present low back problems are not service-
related.  However, the Board does not find this opinion to be 
as probative as that of the June 2009 VHA examiner.  The 
February 2004 VA examiner based his opinion on the finding 
that there was no record of a chronic back disability during 
service or at discharge, and that the Veteran was treated on 
only one occasion in service for back sprain.  However, 
service treatment records indicate that the Veteran received 
treatment for his low back several times throughout service, 
and that in March 1960 the Veteran was diagnosed as having 
chronic and recurrent lumbar sprain.  The June 2009 VHA 
examiner, in determining that the Veteran's current back 
disability was as likely as not due to his military service, 
specifically noted that intermittent need for medical care of 
the lumbar spine while in the service was documented in the 
medical record and included the impression in March 1960 of 
chronic and recurrent lumbar strain. 

The Board also notes that the Veteran's developmental defect 
of sacralization of the L5 was linked to his present low back 
disability by both the February 2004 VA examiner and the June 
2009 VHA examiner.  The Board acknowledges that such 
developmental defect itself is not disease or injury that can 
be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, resolving doubt in the Veteran's favor, the Board 
finds that the Veteran's in-service back injuries, including 
his diagnosed chronic and recurrent lumbar strain, resulted 
in or permanently aggravated the process by which the 
Veteran's L4-L5 disc dysfunctioned and led to degenerative 
disc disease, even if the Veteran was predisposed to such 
dysfunction by his developmental defect of L5 sacralization.  
In this regard, the Board notes that the June 2009 VHA 
examiner opined that the L5 sacralization may have 
predisposed the L4-L5 disc to dysfunction and subsequently 
cascade to degenerative disc disease, but nonetheless opined 
that the Veteran's current degenerative disc disease was as 
likely as not due to his military service.

Thus, resolving reasonable doubt in the Veteran's favor, the 
Board finds that a current low back disability was incurred 
in or aggravated by the Veteran's service.  Accordingly, 
service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


